                                      Case 20-12186             Doc 1        Filed 09/14/20           Page 1 of 19



Fill in this information to identify your case:


United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                     Chapter      11
                                                                                                                             Check if this an
                                                                                                                             amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                         04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                TSI Clarendon, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                    Mailing address, if different from principal place of
                                                                                                 business

                                  399 Executive Blvd.,
                                  Elmsford, NY 10523
                                  Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                  Westchester                                                    Location of principal assets, if different from principal
                                  County                                                         place of business

                                                                                                 Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.townsportsinternational.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




     3.   267368
                                        Case 20-12186               Doc 1         Filed 09/14/20              Page 2 of 19
Debtor    TSI Clarendon, LLC                                                                           Case number (if known)
          Name


7.   Describe debtor's business        A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above

                                       B. Check all that apply
                                           Tax-exempt entity (as described in 26 U.S.C. §501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                           Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                            7139

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                           Chapter 7
     debtor filing?
                                           Chapter 9

     A debtor who is a “small              Chapter 11. Check all that apply:
     business debtor” must check                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     the first sub-box. A debtor as
                                                                 noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     defined in § 1182(1) who                                    $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     elects to proceed under                                     operations, cash-flow statement, and federal income tax return or if any of these documents do not
     subchapter V of chapter 11
                                                                 exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     (whether or not the debtor is
     a “small business debtor”)                                  The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     must check the second sub-                                  debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
     box.                                                        proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                           Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number

10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     See Schedule 1                                                  Relationship
                                                 District                                 When                              Case number, if known



Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
     2.   267368
                                    Case 20-12186                Doc 1        Filed 09/14/20             Page 3 of 19
Debtor   TSI Clarendon, LLC                                                                       Case number (if known)
         Name




11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                      preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal       Yes.     Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for
                                               example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                               Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone


         Statistical and administrative information (on a consolidated basis)

13. Debtor's estimation of      .        Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                            1,000-5,000                                25,001-50,000
    creditors
                                    50-99                                           5001-10,000                                50,001-100,000
                                    100-199                                         10,001-25,000                              More than 100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                    $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                    $50,001 - $100,000                              $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                             $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities           $0 - $50,000                                    $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                    $50,001 - $100,000                              $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                             $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                More than $50 billion




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
    2.   267368
                                     Case 20-12186                Doc 1        Filed 09/14/20             Page 4 of 19
Debtor   TSI Clarendon, LLC                                                                        Case number (if known)
         Name




         Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      09/14/2020
                                                  MM / DD / YYYY


                             X     /s/ Patrick Walsh                                                       Patrick Walsh
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chief Executive Officer




18. Signature of attorney    X   /s/ Robert S. Brady                                                       Date        09/14/2020
                                 Signature of attorney for debtor                                                 MM / DD / YYYY

                                 Robert S. Brady
                                 Printed name

                                 Young Conaway Stargatt & Taylor, LLP
                                 Firm name

                                 1000 North King Street
                                 Wilmington, DE 19801
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     302-571-6600                  Email address      rbrady@ycst.com

                                 2847 (DE)
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
    2.   267368
                           Case 20-12186        Doc 1     Filed 09/14/20     Page 5 of 19




                                                   SCHEDULE 1

                  Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

                 On the date hereof, each of the affiliated entities listed below, including the Debtor in this
         chapter 11 case, filed a voluntary petition for relief under chapter 11 of title 11 of the United
         States Code in the United States Bankruptcy Court for the District of Delaware.


                            Company                                             Tax ID#
         TSI Lincoln, LLC                                                     XX-XXXXXXX
         TSI Cobble Hill, LLC                                                 XX-XXXXXXX
         TSI East 76, LLC                                                     XX-XXXXXXX
         TSI West 80, LLC                                                     XX-XXXXXXX
         TSI Glover, LLC                                                      XX-XXXXXXX
         TSI First Avenue, LLC                                                XX-XXXXXXX
         TSI Broadway, LLC                                                    XX-XXXXXXX
         TSI East 23, LLC                                                     XX-XXXXXXX
         TSI Scarsdale, LLC                                                   XX-XXXXXXX
         TSI East 51, LLC                                                     XX-XXXXXXX
         TSI West 23, LLC                                                     XX-XXXXXXX
         TSI Forest Hills, LLC                                                XX-XXXXXXX
         TSI East 91, LLC                                                     XX-XXXXXXX
         TSI Princeton, LLC                                                   XX-XXXXXXX
         TSI East 36, LLC                                                     XX-XXXXXXX
         TSI North Bethesda, LLC                                              XX-XXXXXXX
         TSI Allston, LLC                                                     XX-XXXXXXX
         TSI Hoboken, LLC                                                     XX-XXXXXXX
         TSI Fenway, LLC                                                      XX-XXXXXXX
         TSI Society Hill, LLC                                                XX-XXXXXXX
         TSI West 125, LLC                                                    XX-XXXXXXX
         TSI Croton, LLC                                                      XX-XXXXXXX
         TSI Matawan, LLC                                                     XX-XXXXXXX
         TSI Marlboro, LLC                                                    XX-XXXXXXX
         TSI Oceanside, LLC                                                   XX-XXXXXXX
         TSI Staten Island, LLC                                               XX-XXXXXXX
         TSI Brooklyn Belt, LLC                                               XX-XXXXXXX
         TSI Ramsey, LLC                                                      XX-XXXXXXX
         TSI Whitestone, LLC                                                  XX-XXXXXXX
         TSI Springfield, LLC                                                 XX-XXXXXXX
         TSI Bulfinch, LLC                                                    XX-XXXXXXX
         TSI West 73, LLC                                                     XX-XXXXXXX
         TSI Larchmont, LLC                                                   XX-XXXXXXX
         TSI Commack, LLC                                                     XX-XXXXXXX
         TSI Long Beach, LLC                                                  XX-XXXXXXX
         TSI Garden City, LLC                                                 XX-XXXXXXX




3.   267368
                       Case 20-12186    Doc 1   Filed 09/14/20   Page 6 of 19




    TSI Connecticut Avenue, LLC                                  XX-XXXXXXX
    TSI Highpoint, LLC                                           XX-XXXXXXX
    TSI Central Square, LLC                                      XX-XXXXXXX
    TSI Court Street, LLC                                        XX-XXXXXXX
    TSI Lynnfield, LLC                                           XX-XXXXXXX
    TSI Lexington (MA), LLC                                      XX-XXXXXXX
    TSI Wellesley, LLC                                           XX-XXXXXXX
    TSI West 16, LLC                                             XX-XXXXXXX
    TSI West 94, LLC                                             XX-XXXXXXX
    TSI West 41, LLC                                             XX-XXXXXXX
    TSI Ridgewood, LLC                                           XX-XXXXXXX
    TSI South Park Slope, LLC                                    XX-XXXXXXX
    TSI Gallery Place, LLC                                       XX-XXXXXXX
    TSI Murray Hill, LLC                                         XX-XXXXXXX
    TSI Downtown Crossing, LLC                                   XX-XXXXXXX
    TSI West 48, LLC                                             XX-XXXXXXX
    TSI Westwood, LLC                                            XX-XXXXXXX
    TSI Jersey City, LLC                                         XX-XXXXXXX
    TSI Newark, LLC                                              XX-XXXXXXX
    TSI Waltham, LLC                                             XX-XXXXXXX
    TSI Grand Central, LLC                                       XX-XXXXXXX
    TSI Astoria, LLC                                             XX-XXXXXXX
    TSI Livingston, LLC                                          XX-XXXXXXX
    TSI Hoboken North, LLC                                       XX-XXXXXXX
    TSI White Plains City Center, LLC                            XX-XXXXXXX
    TSI Bay Ridge, LLC                                           XX-XXXXXXX
    TSI Watertown, LLC                                           XX-XXXXXXX
    TSI South End, LLC                                           XX-XXXXXXX
    TSI Boylston, LLC                                            XX-XXXXXXX
    TSI South Station, LLC                                       XX-XXXXXXX
    TSI South Bethesda, LLC                                      XX-XXXXXXX
    TSI Hawthorne, LLC                                           XX-XXXXXXX
    TSI Varick Street, LLC                                       XX-XXXXXXX
    TSI Rego Park, LLC                                           XX-XXXXXXX
    TSI Radnor, LLC                                              XX-XXXXXXX
    TSI Glendale, LLC                                            XX-XXXXXXX
    TSI Carmel, LLC                                              XX-XXXXXXX
    TSI Newton, LLC                                              XX-XXXXXXX
    TSI Clifton LLC                                              XX-XXXXXXX
    TSI West 115th, LLC                                          XX-XXXXXXX
    TSI West 145th Street, LLC                                   XX-XXXXXXX
    TSI Morris Park, LLC                                         XX-XXXXXXX
    TSI Davis Square, LLC                                        XX-XXXXXXX
    TSI Smithtown, LLC                                           XX-XXXXXXX
    TSI Bayridge 86th Street LLC                                 XX-XXXXXXX
    TSI Dobbs Ferry, LLC                                         XX-XXXXXXX




267368
                        Case 20-12186   Doc 1   Filed 09/14/20   Page 7 of 19




    TSI Butler, LLC                                              XX-XXXXXXX
    TSI Columbia Heights, LLC                                    XX-XXXXXXX
    TSI Wellington Circle, LLC                                   XX-XXXXXXX
    TSI Hicksville, LLC                                          XX-XXXXXXX
    TSI Sunnyside, LLC                                           XX-XXXXXXX
    TSI Westborough, LLC                                         XX-XXXXXXX
    TSI West Hartford, LLC                                       XX-XXXXXXX
    TSI Garnerville, LLC                                         XX-XXXXXXX
    TSI Deer Park, LLC                                           XX-XXXXXXX
    TSI Providence Eastside, LLC                                 XX-XXXXXXX
    TSI Bayonne, LLC                                             XX-XXXXXXX
    TSI Greenpoint, LLC                                          XX-XXXXXXX
    TSI Back Bay, LLC                                            XX-XXXXXXX
    TSI Avenue A, LLC                                            XX-XXXXXXX
    TSI Dorchester, LLC                                          XX-XXXXXXX
    TSI Wayland, LLC                                             XX-XXXXXXX
    TSI 30 Broad Street, LLC                                     XX-XXXXXXX
    TSI 1231 3rd Avenue, LLC                                     XX-XXXXXXX
    TSI Elite Back Bay, LLC                                      XX-XXXXXXX
    TSI 555 6th Avenue, LLC                                      XX-XXXXXXX
    TSI Astor Place, LLC                                         XX-XXXXXXX
    TSI Massapequa, LLC                                          XX-XXXXXXX
    TSI Westboro Tennis, LLC                                     XX-XXXXXXX
    TSI - Studio City, LLC                                       XX-XXXXXXX
    TSI - Northridge, LLC                                        XX-XXXXXXX
    TSI - Irvine, LLC                                            XX-XXXXXXX
    TSI - San Jose, LLC                                          XX-XXXXXXX
    TSI - Alameda, LLC                                           XX-XXXXXXX
    TSI - Westlake, LLC                                          XX-XXXXXXX
    TSI - Valencia, LLC                                          XX-XXXXXXX
    TSI - Torrance, LLC                                          XX-XXXXXXX
    TSI - Topanga, LLC                                           XX-XXXXXXX
    TSI - Cal.Glendale, LLC                                      XX-XXXXXXX
    TSI Peabody, LLC                                             XX-XXXXXXX
    TSI Salisbury, LLC                                           XX-XXXXXXX
    TSI Methuen, LLC                                             XX-XXXXXXX
    TSI Pine Street, LLC                                         XX-XXXXXXX
    TSI-ATC Cape Coral, LLC                                      XX-XXXXXXX
    TSI-ATC Boyscout, LLC                                        XX-XXXXXXX
    TSI-ATC Alico Mission, LLC                                   XX-XXXXXXX
    TSI-ATC Beneva Road, LLC                                     XX-XXXXXXX
    TSI-ATC Ben Pratt, LLC                                       XX-XXXXXXX
    TSI-ATC Tamiami Trail, LLC                                   XX-XXXXXXX
    TSI - Lucille 38th Avenue, LLC                               XX-XXXXXXX
    TSI - Lucille Austin Street, LLC                             XX-XXXXXXX
    TSI - Lucille Clifton, LLC                                   XX-XXXXXXX




267368
                      Case 20-12186    Doc 1   Filed 09/14/20   Page 8 of 19




    TSI - Lucille Kings Highway, LLC                            XX-XXXXXXX
    TSI - Lucille Valley Stream, LLC                            XX-XXXXXXX
    TSI Dupont II, Inc.                                         XX-XXXXXXX
    TSI East 86, LLC                                            XX-XXXXXXX
    TSI Cash Management, LLC                                    XX-XXXXXXX
    TSI Hartsdale, LLC                                          XX-XXXXXXX
    TSI Sheridan, LLC                                           XX-XXXXXXX
    TSI West 38, LLC                                            XX-XXXXXXX
    TSI White Plains, LLC                                       XX-XXXXXXX
    TSI Giftco, LLC                                             XX-XXXXXXX
    TSI Holdings (CIP), LLC                                     XX-XXXXXXX
    TSI-ATC Holdco, LLC                                         XX-XXXXXXX
    TSI-HR 13th Street, LLC                                     XX-XXXXXXX
    TSI-HR 45th Street, LLC                                     XX-XXXXXXX
    TSI-HR 76th Street, LLC                                     XX-XXXXXXX
    TSI-HR Whitehall Street, LLC                                XX-XXXXXXX
    TSI Stoked, LLC                                                 N/A
    TSI Total Woman Holdco, LLC                                 XX-XXXXXXX
    TSI Placentia, LLC                                          XX-XXXXXXX
    TSI Holdings (IP), LLC                                      XX-XXXXXXX
    TSI Holdings (DC), LLC                                      XX-XXXXXXX
    TSI Georgetown, LLC                                         XX-XXXXXXX
    TSI University Management, LLC                              XX-XXXXXXX
    TSI International, Inc.                                     XX-XXXXXXX
    TSI Holdings (MA), LLC                                      XX-XXXXXXX
    TSI Holdings (MD), LLC                                      XX-XXXXXXX
    TSI Holdings (NJ), LLC                                      XX-XXXXXXX
    TSI Colonia, LLC                                            XX-XXXXXXX
    TSI Holdings (PA), LLC                                      XX-XXXXXXX
    TSI Holdings (VA), LLC                                      XX-XXXXXXX
    TSI Beacon Street, LLC                                      XX-XXXXXXX
    TSI Clarendon, LLC                                          XX-XXXXXXX
    Town Sports International, LLC                              XX-XXXXXXX
    TSI Holdings II, LLC                                        XX-XXXXXXX




267368
                          Case 20-12186    Doc 1    Filed 09/14/20     Page 9 of 19




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                               Chapter 11

    TSI Clarendon, LLC,                                  Case No. 20-_____ (___)

             Debtor.


                    COMBINED CORPORATE OWNERSHIP STATEMENT
                       AND LIST OF EQUITY INTEREST HOLDERS
                PURSUANT TO FED. R. BANKR. P. 1007(a)(1), 1007(a)(3), AND 7007.1

             Pursuant to Rules 1007(a)(1), 1007(a)(3), and 7007.1 of the Federal Rules of Bankruptcy

    Procedure, the above-captioned debtor and debtor in possession (the “Debtor”), hereby states as

    follows:

                     1.      TSI Clarendon, LLC is 100% owned by TSI Holdings (VA), LLC.

                     2.      TSI Holdings (VA), LLC by TSI Holdings Town Sports International,

    LLC.

                     3.      Town Sports International, LLC is 100% owned by TSI Holdings II, LLC.

                     4.      TSI Holdings II, LLC is 100% owned by Town Sports International

    Holdings, Inc.


             The following is a list of all entities that directly or indirectly own 10% or more of any

    class of equity security interests in Town Sports International Holdings, Inc:

               Equity Holder              Nature of Interest Held             Unit Holdings and
                                                                                 % Ownership
             Fitness TSI, LLC                  Common Stock                   4,200,000 (14.13%)




267368
                           Case 20-12186        Doc 1    Filed 09/14/20      Page 10 of 19




                                               WRITTEN CONSENT
                                                    OF THE
                                                 SOLE MEMBER
                                                      OF
                                              TSI CLARENDON, LLC

                                                 September 13, 2020

                       The undersigned, being the sole member (the “Member”) of TSI Clarendon, LLC,
         a Delaware limited liability company (the “Company”), hereby takes the following actions and
         adopts, approves, and consents to the following resolutions by written consent as of the date
         hereof:

                        WHEREAS, the Member has reviewed and considered the financial and
         operational condition of the Company, and the Company’s business on the date hereof, including
         the assets of the Company, and current and long-term liabilities of the Company, and the
         recommendations of the Company’s legal, financial, and restructuring advisors as to the relative
         risks and benefits of pursuing a bankruptcy proceeding under the provisions of chapter 11 of title
         11 of the United States Code (the “Bankruptcy Code”); and

                        WHEREAS, the Member has determined that it is in the best interests of the
         Company and the Company’s stakeholders, creditors, and other interested parties to commence a
         case under the provisions of chapter 11 of the Bankruptcy Code.

                        NOW, THEREFORE, BE IT:

                        RESOLVED, that, in the judgment of the Member, it is desirable and in the best
         interests of the Company, the creditors of the Company, and other interested parties of the
         Company, that a voluntary petition (the “Petition”) be filed by the Company with the United
         States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) under the
         provisions of chapter 11 of the Bankruptcy Code; and it is further

                          RESOLVED, that the Officers of the Company and Patrick Walsh (each, an
         “Authorized Person” and collectively, the “Authorized Persons”) be, and each of them, acting
         alone or in any combination, hereby is, authorized, directed, and empowered, on behalf of and in
         the name of the Company (i) to execute and verify the Petition and all documents ancillary
         thereto, and to cause the Petition to be filed with the Bankruptcy Court commencing a case (the
         “Bankruptcy Case”), and to make or cause to be made prior to the execution thereof any
         modifications to the Petition or ancillary documents, and (ii) to execute, verify, and file or cause
         to be filed all other petitions, schedules, lists, motions, applications, declarations, affidavits, and
         other papers or documents necessary, appropriate, or desirable in connection with the foregoing;
         and it is further

                         RESOLVED, that the law firm of Young Conaway Stargatt & Taylor, LLP be,
         and hereby is, authorized and empowered to represent the Company as bankruptcy counsel on
         the terms set forth in its engagement letter with Town Sports International, LLC, which is hereby
         ratified and approved, and to represent and assist the Company in carrying out its duties under




3.   267368
                     Case 20-12186        Doc 1     Filed 09/14/20     Page 11 of 19




    the Bankruptcy Code, and to take any and all actions to advance the Company’s rights, including
    without limitation the preparation of certain documents to be filed simultaneously with the
    Petition or during the Bankruptcy Case; and it is further

                    RESOLVED, that Houlihan Lokey, Inc. be, and hereby is, authorized and
    empowered to serve as the financial advisor and investment banker to represent and assist the
    Company in connection with the sale of the Company’s assets and in carrying out its duties
    under the Bankruptcy Code, and to take any and all actions to advance the Company’s rights and
    obligations in connection with the Bankruptcy Case; and it is further

                  RESOLVED, that Epiq Corporate Restructuring, LLC be, and hereby is,
    authorized and empowered to serve as the claims, noticing, solicitation and balloting agent for
    the Company in connection with the Bankruptcy Case; and it is further

                    RESOLVED, that the Authorized Persons be, and each of them, acting alone or
    in any combination, hereby is, authorized and empowered, on behalf of and in the name of the
    Company, to obtain post-petition financing according to terms substantially similar to those
    negotiated by the management of the Company prior to the Petition Date, including under
    debtor-in-possession credit facilities or relating to the use of cash collateral, if any, and to enter
    into any guarantees and to pledge and grant liens on its assets as may be contemplated by or
    required under the terms of such Bankruptcy Court-approved post-petition financing or cash
    collateral agreements, and in connection therewith, the Authorized Persons are hereby authorized
    and directed to execute appropriate loan agreements, cash collateral agreements, and related
    ancillary documents; and it is further

                     RESOLVED, that the Authorized Persons be, and each of them, acting alone or
    in any combination, hereby is, authorized, directed, and empowered, on behalf of and in the
    name of the Company, to secure the payment and performance of any such Bankruptcy Court-
    approved post-petition financing by (i) (a) pledging or granting liens or mortgages on, or security
    interests in, all or any portion of the Company’s assets, including all or any portion of the issued
    and outstanding membership interests of any subsidiaries, whether now or hereafter acquired,
    and (b) causing its subsidiaries, to pledge or grant liens or mortgages or security interests in, all
    or any portion of such subsidiaries’ assets, whether now owned or hereafter acquired, and (ii)
    entering into or causing to be entered into, including without limitation causing its subsidiaries to
    enter into such credit agreements, guarantees, other debt instruments, security agreements,
    pledge agreements, control agreements, inter-creditor agreements, mortgages, deeds of trust, and
    other agreements as are necessary, appropriate or desirable to effectuate the intent of, or matters
    reasonably contemplated or implied by, this resolution in such form, covering such collateral and
    having such other terms and conditions as are approved or deemed necessary, appropriate, or
    desirable by the Authorized Persons executing the same, the execution thereof by such
    Authorized Persons to be conclusive evidence of such approval or determination; and it is further

                   RESOLVED, that the Authorized Persons be, and each of them, acting alone or
    in any combination, hereby is, authorized, directed, empowered, on behalf of and in the name of
    the Company, to perform the obligations of the Company under the Bankruptcy Code, with all
    such actions to be performed in such manner, and all such certificates, instruments, guaranties,
    notices, and documents to be executed and delivered in such form, as the Authorized Persons

                                                     11



267368
                     Case 20-12186       Doc 1     Filed 09/14/20     Page 12 of 19




    performing or executing the same shall approve, and the performance or execution thereof by
    such Authorized Persons shall be conclusive evidence of the approval thereof by such
    Authorized Persons and by the Company; and it is further

                   RESOLVED, that the Authorized Persons be, and each of them, acting alone or
    in any combination is, hereby authorized, directed, and empowered, in the name of and on behalf
    of the Company, to cause the Company to enter into, execute, deliver, certify, file, record and
    perform under such agreements, instruments, motions, affidavits, applications for approvals or
    rulings of governmental or regulatory authorities, certificates or other documents, to pay all
    expenses, including filing fees, and to take such other actions as in the judgment of such
    Authorized Persons, shall be necessary, proper, and desirable to prosecute a successful
    completion of the Bankruptcy Case and to effectuate the restructuring or liquidation of the
    Company’s debts, other obligations, organizational form and structure and ownership of the
    Company, all consistent with the foregoing resolutions and to carry out and put into effect the
    purposes of which the foregoing resolutions, and the transactions contemplated by these
    resolutions, their authority thereunto to be evidenced by the taking of such actions; and it is
    further

                    RESOLVED, that the Authorized Persons be, and each of them, acting alone or
    in any combination, hereby is, authorized, directed, and empowered, on behalf of and in the
    name of the Company, to take such actions and execute and deliver such documents as may be
    required or as the Authorized Persons may determine to be necessary, appropriate, or desirable to
    carry out the intent and purpose of the foregoing resolutions or to obtain the relief sought
    thereby, including without limitation the execution and delivery of any petitions, schedules, lists,
    declarations, affidavits, and other papers or documents, with all such actions to be taken in such
    manner, and all such petitions, schedules, lists, declarations, affidavits, and other papers or
    documents to be executed and delivered in such form as the Authorized Persons shall approve,
    the taking or execution thereof by any Authorized Persons being conclusive evidence of the
    approval thereof by the Authorized Persons; and it is further

                    RESOLVED, that all of the acts and transactions relating to matters contemplated
    by the foregoing resolutions, which acts and transactions would have been authorized and
    approved by the foregoing resolutions except that such acts and transactions were taken prior to
    the adoption of these resolutions, be, and they hereby are, in all respects confirmed, approved,
    and ratified; and it is further

                  RESOLVED, that facsimile or photostatic copies of signatures to this consent
    shall be deemed to be originals and may be relied on to the same extent as the originals.

                                        [Signature Page Follows]




                                                    12



267368
                        Case 20-12186      Doc 1    Filed 09/14/20    Page 13 of 19




                     IN WITNESS WHEREOF, the undersigned, being the sole member of the
         Company hereby executes this written consent effective as of the date first written above.


                                                   SOLE MEMBER:


                                                   TSI HOLDINGS (VA), LLC



                                                   By:/s/ Patrick Walsh
                                                   Name: Patrick Walsh
                                                   Its: Chief Executive Officer




3.   267368
                                   Case 20-12186         Doc 1       Filed 09/14/20          Page 14 of 19


     Fill in this information to identify the case:

     Debtor name: Town Sports International, LLC, et al.

     United States Bankruptcy Court for the:             District of Delaware
                                                                                (State)                                     Check if this is an
     Case number (if known): 20-                                                                                          amended filing


     Official Form 204
     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest
     Unsecured Claims and Are Not Insiders                                                                                                 12/15
     A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims
     which the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31).
     Also, do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value
     places the creditor among the holders of the 30 largest unsecured claims.


 Name of creditor and            Name, telephone number, and email    Nature of       Indicate if claim Amount of unsecured claim
 complete mailing address,       address of creditor contact          the claim       is contingent,
 including zip code                                                   (for            unliquidated, or If the claim is fully unsecured, fill in only
                                                                      example,        disputed          unsecured claim amount. If claim is partially
                                                                      trade debts,                      secured, fill in total claim amount and
                                                                      bank loans,                       deduction for value of collateral or setoff to
                                                                      professional                      calculate unsecured claim.
                                                                      services,
                                                                      and
                                                                      government                         Total          Deducti     Unsecured claim
                                                                      contracts)                         claim, if      on for
                                                                                                         partially      value of
                                                                                                         secured        collater
                                                                                                                        al or
                                                                                                                        setoff
     ABC Realty                                                       Rent And
                                 Bill Harra
     152 West 57th Street,                                            Other           Contingent,                                   $1,255,433
1.                               (212) 307-0500, Ext. 226
     12th Floor                                                       Related         Disputed
                                 bharra@abcmgmt.net
     New York, NY 10019                                               Amounts
     TFG Winter Street           Mark Bush
     Property, LLC               (617) 986-6341
     c/o Davis Marcus            mbush@thedaviscompanies.co
                                                                      Rent And
     Management, Inc.            m
                                                                      Other           Contingent,
2.   125 High Street, Ste                                                                                                                 $1,107,516
                                                                      Related         Disputed
     2111                        Colin C. Macdonald
                                                                      Amounts
     Attn: Kevin Bransfield      (617) 986-6341
     Boston, MA 02110-           cmacdonald@thedaviscompani
     2704                        es.com
     Babson College
                                                                      Rent And
     Attn: Controller,           Steve Gusmini
                                                                      Other           Contingent,
3.   Nichols Building            781-239-5697                                                                                             $1,081,644
                                                                      Related         Disputed
     Babson Park, MA             sgusmini@babson.edu
                                                                      Amounts
     02157
     575 Lex Property
                                 Monica Saavedra-Garcia               Rent And
     Owner, LLC
                                 212-702-9824                         Other           Contingent,
4.   PO Box 780236                                                                                                                           $962,495
                                 Monica.SaavedraGarcia@colu           Related         Disputed
     Philadelphia, PA
                                 mbia.reit                            Amounts
     19178-0236




     3.   267368
                               Case 20-12186          Doc 1       Filed 09/14/20         Page 15 of 19


 Name of creditor and         Name, telephone number, and email    Nature of      Indicate if claim Amount of unsecured claim
 complete mailing address,    address of creditor contact          the claim      is contingent,
 including zip code                                                (for           unliquidated, or If the claim is fully unsecured, fill in only
                                                                   example,       disputed          unsecured claim amount. If claim is partially
                                                                   trade debts,                     secured, fill in total claim amount and
                                                                   bank loans,                      deduction for value of collateral or setoff to
                                                                   professional                     calculate unsecured claim.
                                                                   services,
                                                                   and
                                                                   government                        Total          Deducti     Unsecured claim
                                                                   contracts)                        claim, if      on for
                                                                                                     partially      value of
                                                                                                     secured        collater
                                                                                                                    al or
                                                                                                                    setoff
                              Spero Poulimeros
      Con Edison
                              NUS Consulting Group
      PO Box 1701
5.                            201-391-4300                         Utilities                                                             $948,248
      New York, NY 10116-
                              spoulimeros@nusconsulting.co
      1701
                              m
                              Marcia Nurse-Daniel
      New Roc Parcel 1A,      203-256-4066
      LLC                     Mnurse-daniel@ceruzzi.com            Rent And
      Attn: Aaron                                                  Other          Contingent,
6.                                                                                                                                       $945,079
      Kosakowski              and                                  Related        Disputed
      1720 Post Road                                               Amounts
      Fairfield, CT 06824     Louis Cappelli
                              louis@icapelli.com
                                                                   Rent And
      Garth Organization      Daniel Friedland
                                                                   Other          Contingent,
7.    161 East 86th Street    212-586-8800                                                                                               $940,659
                                                                   Related        Disputed
      New York, NY 10019      dan@garthorg.com
                                                                   Amounts
      Trea 350 Washington
      Street LLC
                                                                   Rent And
      4400 W 78th St, Suite   Chris Daley
                                                                   Other          Contingent,
8.    200, Attn: Allison      617 204 1030                                                                                               $935,804
                                                                   Related        Disputed
      Barron                  Christopher.Daley@cbre.com
                                                                   Amounts
      Minneapolis, MN
      55435
      Related Broadway
                              Debbie Bronisevsky                   Rent And
      Development, LLC
                              917-734-4868                         Other          Contingent,
9.    60 Columbus Circle,                                                                                                                $934,504
                              Debbie.Bronisevsky@related.c         Related        Disputed
      19th Floor
                              om                                   Amounts
      New York, NY 10023
      Larstrand Corp.
                                                                   Rent And
      C/O ZKZ Assoc. -        Andrea Cardella
                                                                   Other          Contingent,
10.   Friedland
           8                  212-744-3300                                                                                               $901,870
                                                                   Related        Disputed
      500 Park Avenue         ac@friedlandproperties.com
                                                                   Amounts
      New York, NY 10022




                                                                   2


         267368
                               Case 20-12186          Doc 1       Filed 09/14/20         Page 16 of 19


 Name of creditor and         Name, telephone number, and email    Nature of      Indicate if claim Amount of unsecured claim
 complete mailing address,    address of creditor contact          the claim      is contingent,
 including zip code                                                (for           unliquidated, or If the claim is fully unsecured, fill in only
                                                                   example,       disputed          unsecured claim amount. If claim is partially
                                                                   trade debts,                     secured, fill in total claim amount and
                                                                   bank loans,                      deduction for value of collateral or setoff to
                                                                   professional                     calculate unsecured claim.
                                                                   services,
                                                                   and
                                                                   government                        Total          Deducti     Unsecured claim
                                                                   contracts)                        claim, if      on for
                                                                                                     partially      value of
                                                                                                     secured        collater
                                                                                                                    al or
                                                                                                                    setoff
                              Donna Vogel
                              212.431.9416
                              dsiciliani@gfpre.com;
      Lafayette-Astor                                              Rent And
      Associates LLC                                               Other          Contingent,
11.        9                  and                                                                                                        $844,022
      P.O. Box 432                                                 Related        Disputed
      Emerson, NJ 07630                                            Amounts
                              Bibi Husseain
                              212-609-8030
                              BHusseain@gfpre.com
      Dobbs Ferry Shopping
      LLC
                                                                   Rent And
      C/O Philips             Maria Lange
                                                                   Other          Contingent,
12.   International 295       212.951.3813                                                                                               $802,289
                                                                   Related        Disputed
      Madison Avenue, 2nd     mlange@pihc.com
                                                                   Amounts
      Floor
      New York, NY 10017
      Rock Mcgraw , Inc.                                           Rent And
                              Jeffrey Kim
      1221 1Avenue of the                                          Other          Contingent,
13.                           212 282 2031                                                                                               $771,951
      Americas                                                     Related        Disputed
                              jkim@rockefellergroup.com
      New York, NY 10020                                           Amounts
      ARE-MA Region No.
                                                                   Rent And
      75, LLC                 Shelby McKenney
                                                                   Other          Contingent,
14.   PO Box
           1 975383           617-500-8703                                                                                               $770,926
                                                                   Related        Disputed
      Dallas, TX 75397-       smckenney@are.com
                                                                   Amounts
      5383
      Station Landing III
                              Chuck Landry and Jessica
      LLC                                                          Rent And
                              Pollack
      2310 1Washington                                             Other          Contingent,
15.                           617-559-5027                                                                                               $747,516
      Street                                                       Related        Disputed
                              clandry@natdev.com
      Newton Lower Falls,                                          Amounts
                              jpollack@natdev.com
      MA 02462
      Inland Diversified
      Real Estate Services,
                                                                   Rent And
      L.L.C                   Jennifer Surber
                                                                   Other          Contingent,
16.   159611 Collections      317 713 5656                                                                                               $741,231
                                                                   Related        Disputed
      Center Drive            jsurber@kiterealty.com
                                                                   Amounts
      Chicago, IL 60693-
      0139




                                                                   3


         267368
                               Case 20-12186          Doc 1       Filed 09/14/20         Page 17 of 19


 Name of creditor and         Name, telephone number, and email    Nature of      Indicate if claim Amount of unsecured claim
 complete mailing address,    address of creditor contact          the claim      is contingent,
 including zip code                                                (for           unliquidated, or If the claim is fully unsecured, fill in only
                                                                   example,       disputed          unsecured claim amount. If claim is partially
                                                                   trade debts,                     secured, fill in total claim amount and
                                                                   bank loans,                      deduction for value of collateral or setoff to
                                                                   professional                     calculate unsecured claim.
                                                                   services,
                                                                   and
                                                                   government                        Total          Deducti     Unsecured claim
                                                                   contracts)                        claim, if      on for
                                                                                                     partially      value of
                                                                                                     secured        collater
                                                                                                                    al or
                                                                                                                    setoff
      SCF RC Funding IV
                                                                   Rent And
      LLC                     Claudia Curto
                                                                   Other          Contingent,
17.   47 Hulfish
           1     St, Suite    609-285-2969                                                                                               $730,018
                                                                   Related        Disputed
      210                     ccurto@essentialproperties.com
                                                                   Amounts
      Princeton, NJ 08542
      Imperial Bag & Paper
                              Virginia Wotman
      Company,   LLC
18.        1                  201-437-7440 ext. 5104               Trade                                                                 $726,621
      255 Route 1 and 9
                              virginia@imperialdade.com
      Jersey City, NJ 07306
      110 BP Property LLC                                          Rent And
                              Jessica Eller
      64 Beaver  St.,                                              Other          Contingent,
19.        1                  212.563.9200, Ext.135                                                                                      $715,644
      Suite 108                                                    Related        Disputed
                              jeller@hidrock.com
      New York, NY 10004                                           Amounts
      DC USA Operating
      Co., LLC                                                     Rent And
                              Steven A. Sterneck
      2309 Frederick                                               Other          Contingent,
20.                           212-678-4400 ext. 106                                                                                      $700,013
      Douglass Blvd., 2nd                                          Related        Disputed
                              ssterneck@gridproperties.com
      Floor                                                        Amounts
      New York, NY 10027
      WMAP, LLC
      C/O The Shops At                                             Rent And
                              Joanna Grace Morrow
      Atlas Park                                                   Other          Contingent,
21.                           (818) 265-7601                                                                                             $694,773
      P.O. BOX 843383                                              Related        Disputed
                              Jmorrow@onni.com
      Los Angeles, CA                                              Amounts
      90084-3383
                              Chuck Grace
                              213-388-5416
                              cgrace@itcelectronics.com
      Tolleson One, LLC                                            Rent And
      4012 Via Solano                                              Other          Contingent,
22.                           and                                                                                                        $682,815
      Palos Verdes Estates,                                        Related        Disputed
      CA 90274                                                     Amounts
                              Daniel B. Leon, Esq.
                              310-312-3289
                              dbl@msk.com
      Yorkville Towers        Diana Bosnjak                        Rent And
      Associates              212.534.7771 x 136                   Other          Contingent,
23.                                                                                                                                      $678,526
      1619 Third Ave.         dbosnjak@RYManagement.co             Related        Disputed
      New York, NY 10128      m                                    Amounts




                                                                   4


         267368
                               Case 20-12186          Doc 1       Filed 09/14/20         Page 18 of 19


 Name of creditor and         Name, telephone number, and email    Nature of      Indicate if claim Amount of unsecured claim
 complete mailing address,    address of creditor contact          the claim      is contingent,
 including zip code                                                (for           unliquidated, or If the claim is fully unsecured, fill in only
                                                                   example,       disputed          unsecured claim amount. If claim is partially
                                                                   trade debts,                     secured, fill in total claim amount and
                                                                   bank loans,                      deduction for value of collateral or setoff to
                                                                   professional                     calculate unsecured claim.
                                                                   services,
                                                                   and
                                                                   government                        Total          Deducti     Unsecured claim
                                                                   contracts)                        claim, if      on for
                                                                                                     partially      value of
                                                                                                     secured        collater
                                                                                                                    al or
                                                                                                                    setoff
      200 Park
                                                                   Rent And
      LP General Post         Jean Baptiste David
                                                                   Other          Contingent,
24.   Office P.O. Box         212-867-0750                                                                                               $654,398
                                                                   Related        Disputed
      27996                   JDavid@TishmanSpeyer.com
                                                                   Amounts
      New York, NY 10087
      Clearbrook Cross LLC
                                                                   Rent And
      c/o Robert Martin       Customer Service
                                                                   Other          Contingent,
25.   Company, LLC            914-592-4800                                                                                               $643,808
                                                                   Related        Disputed
      100 Clearbrook Road     customerservice@rmcdev.com
                                                                   Amounts
      Elmsford, NU 10523
      T-C 501 Boylston
                                                                   Rent And
      Street LLC              Devin O’Keeffe
                                                                   Other          Contingent,
26.   14626 Collections       617 247 3676                                                                                               $632,131
                                                                   Related        Disputed
      Center Drive            devin.o’keeffe@cbre.com
                                                                   Amounts
      Chicago, IL 60693
                                                                   Rent And
      100 Duffy, LLC          Ana Morgan
                                                                   Other          Contingent,
27.   102 Duffy Avenue        216-588-7141                                                                                               $606,288
                                                                   Related        Disputed
      Hicksville, NY 11801    Ana.Morgan@mynycb.com
                                                                   Amounts
      George Comfort &
                                                                   Rent And
      Sons, Inc.              Anita Polczynska
                                                                   Other          Contingent,
28.   200 Madison Ave,        212.542.2139                                                                                               $586,817
                                                                   Related        Disputed
      26th Floor              apolczynska@gcomfort.com
                                                                   Amounts
      New York, NY 10016
      Club Investors Group,
      LP
                                                                   Rent And
      Attention: Frank        Frank Napolitano
                                                                   Other          Contingent,
29.   Napolitano              215 341-6130                                                                                               $567,894
                                                                   Related        Disputed
      640 Spruce Street       franknapolitanojr@gmail.com;
                                                                   Amounts
      Philadelphia, PA
      19106
      SOF-IX Blueback
                                                                   Rent And
      Square Holdings, L.P.   Vincent Banda
                                                                   Other          Contingent,
30.   P.O.BOX 75762           312.242.3184                                                                                               $562,152
                                                                   Related        Disputed
      Baltimore, MD 21275-    vbanda@starwoodretail.com
                                                                   Amounts
      5762




                                                                   5


         267368
                              Case 20-12186                 Doc 1         Filed 09/14/20               Page 19 of 19



  Fill in this information to identify the case:

  Debtor name: TSI Clarendon, LLC

  United States Bankruptcy Court for the:                             District of Delaware
                                                                                                (State)
  Case number (if known): 20-

 Official Form 202
 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                  12/15
 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
 and the date. Bankruptcy Rules 1008 and 9011.
 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud
 in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
 1519, and 3571.


               Declaration and signature
             I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
             another individual serving as a representative of the debtor in this case.
             I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                       Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)


                       Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)


                       Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)


                       Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)


                       Schedule H: Codebtors (Official Form 206H)


                       Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)


                       Amended Schedule ______


                       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders (Official
                       Form 204)

                       Other document that requires a declaration: Corporate Ownership Statement and List of Equity Security Holders



             I declare under penalty of perjury that the foregoing is true and correct.

             Executed on 09/14/2020
                         MM / DD / YYYY                                             /s/ Patrick Walsh
                                                                                    Signature of individual signing on behalf of debtor

                                                                                    Patrick Walsh
                                                                                    Printed name

                        Chief Executive Officer
                        Position or relationship to debtor




                                                                             6


267368
